DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1–17 in the reply filed on Sept. 17, 2021 is acknowledged.  See Applicant Rem. dated Sept. 17, 2021 (“Applicant Rem.”) 6.  The traversal is on the grounds that examining the Inventions simultaneously would not be a serious search burden because claims 18–20 include very similar limitations with those of Invention I.  Id.  The Applicant has not provided specific arguments explaining the similarities between the inventions and why there would be no search burden if the claims were examined at the same time.  Therefore, the Examiner maintains that the restriction is proper for the reasons stated in the Requirement for Restriction/Election dated Aug. 03, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 9 is objected to because the limitation, “a backplate position adjacent” should read, “a backplate positioned adjacent.”










Claim Interpretations - 35 U.S.C. 112(f) & 
Claim Rejections - 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 2–4ؘ and 12–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
2.  The system of claim 1, further comprising a pressure head element connected to the second vessel via a conduit, the pressure head element having an inner diameter greater than the conduit’s inner diameter and a height that is higher than a maximum height of the second vessel.  Emphasis added.

Claim 2 is indefinite because “the conduit’s inner diameter” lacks antecedent basis.  See MPEP 2173.05(e).  The conduit could have more than one inner diameter, because the claim does not specify the shape of the conduit.  Therefore, the conduit does not inherently have a single inner diameter.  For the purpose of examination, the claim is interpreted to read:
2.  The system of claim 1, further comprising a pressure head element connected to the second vessel via a conduit, the pressure head element having an inner diameter greater than an of the conduit and a height that is higher than a maximum height of the second vessel.  

Claims 3 and 4 are indefinite because they depend from claim 2.
Claim 7 recites:
7.  The system of claim 6, wherein the pressure head element has an outlet conduit in liquid flow communication with the upper gas outlet conduit.  Emphasis added.

Claim 7 is indefinite because “the pressure head element” lacks antecedent basis, as this term is introduced in claim 2, rather than claims 1 or 6.  See MPEP 2173.05(e).  If claim 7 was interpreted to depend from claim 2, the “upper gas outlet conduit” would lack antecedent basis because this term is introduced in claim 6.  For the purpose of examination, claim 7 is interpreted to read:
7.  The system of claim 6, further comprising a pressure head element comprising an outlet conduit in liquid flow communication with the upper gas outlet conduit.  

Claim 11 recites:
11.  The system of claim 1, further comprising a mass or volume measuring element for determining the mass or volume of particles in the second vessel.  Emphasis added.

Claim 11 is indefinite because it is unclear if the “particles” in claim 11 are the same as the “particulate matter” of claim 1.  For the purpose of examination, the “particles” in claim 11 refer to the “particulate matter” of claim 1.
Additionally, claim 11 is indefinite because “the mass or volume of particles in the second vessel” lacks antecedent basis.  See MPEP 2173.05(e).  The particulate matter collected in the second vessel could have more than one mass or volume, depending 
For the purpose of examination, claim 11 is interpreted to read:
11.  The system of claim 1, further comprising a mass or volume measuring element for determining [[the]] a mass or volume of the particulate matter 

Claim 12 recites:
12.  The system of claim 11, wherein the mass or volume measuring element is in electronic communication with a valve control system for controlling flow of the particulate matter out of the second vessel.  Emphasis added.

The highlighted limitation invokes 35 U.S.C. 112(f) because it uses the generic placeholder “system” coupled with functional language “for controlling flow of the particulate matter out of the second vessel” without reciting sufficient structure for performing the function.  The language that precedes the generic placeholder, “valve control,” does not structurally define the “system” because it describes the function of the system (that it is used for valve control) rather than the structure performing the function.
The disputed limitation is a computer-implemented means-plus-function limitation.  For such limitations, the specification must disclose an algorithm for performing the claimed specific computer function.  MPEP 2181(II)(B). Otherwise, the claim is indefinite under 35 U.S.C. 112(b). Id.  
Here, the limitation is indefinite because the disclosure fails to specify the algorithm for performing the function of “controlling flow of the particulate matter out of the second vessel.”  Rather the disclosure merely indicates that the mass or volume 
Claim 13 recites:
13.  The system of claim 11, wherein the mass or volume measuring element is in electronic communication with one or more processors and the one or more processors are configured by executed software loaded from a storage device to send one or more messages representative of a weight of sand within the second vessel to another device.  Emphasis added.

The highlighted limitation invokes 35 U.S.C. 112(f) because it uses the generic placeholder “software” coupled with functional language “to send one or more messages representative of a weight of sand within the second vessel to another device” without reciting sufficient structure for performing the function.
The disputed limitation is a computer-implemented means-plus-function limitation.  For such limitations, the specification must disclose an algorithm for performing the claimed specific computer function.  MPEP 2181(II)(B). Otherwise, the claim is indefinite under 35 U.S.C. 112(b).  Id.  
Here, the limitation is indefinite because the disclosure fails to specify the algorithm that the software uses for performing the function of “sending one or more messages representative of a weight of sand within the second vessel to another device.”  
Claims 14 and 15 are indefinite because they depend from claim 13.  

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 6, 7, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarshar et al., US 2011/0036239 (“Sarshar”).
Claims 2  rejected under 35 U.S.C. 103 as being unpatentable over Sarshar in view of Tuss et al., US 5,211,842 (“Tuss”).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sarshar in view of Tuss and in further view of Hansen et al., US 4,474,049 (“Hansen”).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarshar in view of Lovelady et al., US 2,756,837 (“Lovelady”).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sarshar in view of Lovelady and in further view of Magnus et al., US 2016/0375386 (“Magnus”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sarshar in view of Schwartzkopf, US 2005/0029204 (“Schwartzkopf”).
Claims 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarshar in view of Nelson et al., US 2003/0050736 (“Nelson”).
Claim 1 describes a system for removing particulate matter from a multiphase stream.  The multiphase stream comprises gas, liquid and particulate matter.  The system comprises a first vessel for receiving the multiphase stream and separating a majority of the gas from the stream.  The first vessel is also configured to collect a slurry of the liquid and particulate matter.
The system further comprises a second vessel for receiving the slurry and causing separation of the particulate matter from the liquid, and for generating a pressure head of liquid against the particulate matter.
The system also comprises a third vessel for receiving the particulate matter from the second vessel, and collecting the particulate matter until a pre-determined mass or 
Sarshar discloses a system for removing sand from a multiphase fluid.  Sarshar Fig. 1, [0001].  The multiphase fluid comprises gas, liquid and sand.  Id. at [0019].  The system comprises a first separator 2 (the “first vessel”) for receiving the multiphase fluid stream, while separating a majority of the gas from the multiphase fluid.  Id. at Fig. 1, [0036].  The first separator 2 collects a sand/liquid mixture after the gas has been removed from the fluid.  Id. at [0037].  The sand/liquid mixture corresponds to the “slurry of the liquid and the particulate matter.”
The system further comprises a second separator 22 (the “second vessel”) for receiving the sand/liquid mixture.  Sarshar Fig. 1, [0041].  The second separator 22 separates the sand from the liquid.  Id.  The second separator 22 generates a pressure head of liquid against the particulate matter, because the weight of the fluid within the second separator 22 will push down on the particulate matter.  
The system further comprises a gravity separator 34 (the “third vessel”) for receiving the sand from the second separator 22.  Sarshar Fig. 1, [0044].  The third vessel collects the sand until sand level detector 56 detects that a predetermined amount of sand has been collected.  Id. at [0048].  The gravity separator 34 has an outlet 38 for conveying particulate matter out of the gravity separator 34.  Id. at [0044].

    PNG
    media_image1.png
    921
    706
    media_image1.png
    Greyscale

Claim 2 
Note that the “pressure head element” limitation does not invoke 35 U.S.C. 112(f) because the claim provides enough structural description of the element (i.e., that it has an inner diameter and a height) to avoid invoking the statute.
Sarshar discloses a valve 32 (the “pressure head element”) connected to the second separator 22 by an outlet line 30 (the “conduit”).  Sarshar Fig. 1, [0043].  The height of the valve 32 is higher than a maximum height of the second separator 22 because the valve 32 is positioned above the second separator 22.  Id.
Sarshar differs from claim 2 because it does not disclose the valve 32 having an inner diameter greater than an inner diameter of the outlet line 30.  However, the valve 32 is used to control the flow of liquid through the outlet line 30.  Sarshar [0043].  It would have been obvious for the valve 32 to have a larger inner diameter than the outlet line 30, because it is conventional for a liquid flow valve to comprise a female end for receiving a male member of the conduit onto which the valve is attached.  This is illustrated in Tuss which discloses a valve 40 for controlling the output of liquid from a separator tank, with the valve 40 having a larger inner diameter than the conduit 108 onto which it is attached.  Tuss Fig. 1, col. 5, lls. 23–33.
Claim 3 requires that the system of claim 2 further comprises a valve between the second vessel and the pressure head element for controlling fluid flow between the second vessel and the pressure head element.
Sarshar illustrates a single valve 32 attached to outlet line 30.  However, it would have been obvious to provide a shutoff valve upstream of this valve 32, because Hansen discloses that it is beneficial to provide a shutoff valve 54 in the liquid outlet of a separation vessel 10, to allow the flow of liquid to be shut off when necessary.  Hansen 
Claim 4 requires for the system of claim 3, the valve is set to allow fluid flow during a first phase of operations when the particulate matter is accumulating within the second vessel.  The valve is set to prevent fluid flow during a second phase of operations when the particulate matter is being transferred from the second vessel to the third vessel.
The limitations of claim 4 fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).
Claim 5 requires for the system of claim 1, the first vessel is spherical while the second and third vessels are vertically arranged cylindrical vessels.  
Sarshar’s second separator 22 is an upright cylindrical vessel because it has an upright cylindrical section 12.  Sarshar Fig. 2, [0042].  The gravity separator 34 is an upright cylindrical vessel because it also has an upright cylindrical section.  Id. at Fig. 1, [0044].
Sarshar differs from claim 5 because it does not disclose the shape of the first separator 2.  Therefore, the reference fails to provide enough information to teach the first separator 2 being spherical, as required by the claim.
The first separator 2, however, can be a centrifugal separator used to remove gas from the incoming fluid.  Sarshar Fig. 1, [0038].
Lovelady discloses a liquid and gas separator which uses centrifugal force to separate gas from an incoming mixed fluid.  Lovelady Fig. 1, col. 2, lls. 12–22.  The separator comprises a spherical vessel 10.  Id.  Lovelady’s separator is beneficial because the spherical construction enables the use of a minimum amount of metal for any given internal working pressure.  Id.  It would have been obvious to use Lovelady’s separator as Sarshar’s first separator to provide this benefit.  It also would have been obvious to make this substitution because Sarshar’s first separator 2 is a centrifugal separator used to remove gas from a mixed fluid comprising gas and liquid, while Lovelady’s separator is also used for this purpose.  Therefore, the substitution would be swapping one known element for another, with a reasonable expectation of success.  See MPEP 2143(I)(B).

    PNG
    media_image2.png
    839
    708
    media_image2.png
    Greyscale

Claim 6 requires for the system of claim 1, the first vessel has an upper gas outlet conduit for removal of gas.
Sarshar’s first separator 2 comprises a first outlet 6 (the “upper gas outlet”) for removal of gas.  Sarshar Fig. 1, [0040].
Claim 7 requires that the system of claim 6 further comprises a pressure head element comprising an outlet conduit in liquid flow communication with the upper gas outlet conduit.
Sarshar’s system comprises an outlet vent 58 which corresponds to the “pressure head element” because it allows vessel 34 to be depressurized prior to emptying.  Sarshar Fig. 1, [0049].  The outlet vent 58 is in liquid flow communication with the upper gas outlet 6, because these elements are in fluid communication with one another, as seen in Fig. 1.
Claim 8 requires for the system of claim 1, the multiphase stream is carried into the first vessel via an inlet conduit having a terminal flow diverter structure providing downward tangential flow against a curved inner sidewall of the first vessel.
The limitation—“a terminal flow diverter structure providing downward tangential flow against a curved inner sidewall of the first vessel”—does not invoke 35 U.S.C. 112(f).  Rather, a “diverter” is a structural element that takes its name from the function it performs, similar to a “filter” or “screwdriver.”  See MPEP 2181(I)(A).
It would have been obvious to use Lovelady’s separator as Sarshar’s first separator 2, for the reasons stated in the rejection of claim 5 above.
With this modification—the multiphase stream in Lovelady is carried into the separator via an inlet 11 (the “inlet conduit”) having a diverter 13 (the “terminal flow Id. at col. 2, lls. 60–71.  This tangential flow is downward because the diverter 13 is angled downward.  Id. at Fig. 1.  
Claim 9 requires for the system of claim 1, the multiphase stream is carried into the first vessel via an inlet conduit having a terminal flow diverter structure.  The terminal flow diverter structure has a splitter wall angled in a downward direction that divides the multiphase stream into a plurality of streams.  The diverter further comprises a backplate positioned adjacent a curved inner sidewall of the first vessel on which the streams impact.  The diverter further comprises an upper hood plate that blocks the plurality of streams from flowing upward prior to the streams impacting the backplate.
It would have been obvious to use Lovelady’s separator as Sarshar’s first separator 2, for the reasons stated in the rejection of claim 5 above.
During operation of Lovelady’s device, multiphase fluid is carried into the vessel 10 by an inlet 11 (the “inlet conduit”) having a diverter 13 (the “terminal flow diverter structure.”)  Lovelady Figs. 1, 3, col. 2, lls. 13–36.  The diverter 13 comprises a backplate (the backplate of the diverter 13, seen in Fig. 1) positioned adjacent a covered inner sidewall of the vessel 10 onto which the fluid stream impacts.  Id.  The diverter 13 further comprises an upper hood plate (the upper plate of the diverter 13) that blocks the stream from flowing upward before the stream impacts the backplate.  
Lovelady’s diverter 13 differs from the “terminal flow diverter” of claim 9, because it does not disclose a splitter wall that divides the multiphase stream into a plurality of streams.  However, the diverter 13 is provided to tangentially direct the fluid stream 
However, Magnus discloses a centrifugal separator comprising an inlet conduit 128 with a flow splitter 130 mounted at the end of the inlet.  Magnus Fig. 3C, [0058].  The flow splitter 130 comprises two curved plates 132 which split the flow of multiphase fluid, so that it spins around the interior of the separator in opposite directions.  Id.  A person of ordinary skill in the art would understand that the flow splitter 130 is beneficial because it increases the volume of fluid that can be processed, compared with an inlet having fluid coming in at a single direction.  It would have been obvious to provide the flow splitter 130 in the diverter 13 of Lovelady’s device for this benefit.  With this modification, the curved plates 131, 132 would correspond to the “splitter wall.”  Magnus Fig. 3C, [0059].  These plates 131, 132 would be angled in a downward direction because Lovelady’s diverter 13 is angled downward.  Lovelady Fig. 1.
Claim 10 requires for the system of claim 9, the terminal flow diverter structure within the first vessel is removable and replaceable.
Lovelady’s diverter 13 is removable and replaceable, at least because a user could cut the diverter 13 out and replace it with a new diverter 13.
Claim 11 requires that the system of claim 1 further comprises a mass or volume measuring element for determining a mass or volume of particulate matter in the second vessel.  
The limitation—“mass or volume measuring element for determining a mass or volume of particulate matter in the second vessel”—does not invoke 35 U.S.C. 112(f) 
Note that claim 1 can be interpreted so that the first separator 2 is the “first vessel,” the gravity separator 34 is the “second vessel” and the sand container 39 is the “third vessel.”  
The gravity separator 34 receives sand/liquid slurry via delivery line 42.  Sarshar Fig. 1, [0054].  At least some of liquid is separated from the slurry in gravity separator 34, because liquid is returned from the gravity separator to be recombined with liquid from separator 22.  Id.  The liquid in the gravity separator 34 will generate a pressure head of liquid against particulate matter, because the liquid in the gravity separator 34 has weight.  
The sand container 39 receives particulate matter from the gravity separator 39.  Sarshar Fig. 1, [0039].  The sand container 39 will collect particulate matter until a pre-determined volume is collected, which is the volume of sand that the container 39 can collect.  Id.  The sand container 39 has an opening at the top which could operate as an outlet for conveying sand out of the container 39 when it is emptied.  Id.
Sarshar’s gravity separator 34 comprises a sand level detector 56 (the “mass or volume measuring element”) for determining the volume of sand in the separator 34.  Sarshar Fig. 1, [0048].  
Claim 12 
Sarshar’s sand level detector 56 is in communication with a user warning device that warns a user when the sand reaches a predetermined level.  Sarshar Fig. 1, [0048].  This allows an operator to open outlet vent 38 (a valve) to empty the gravity separator 34.  Id.   It would have been obvious for this operation to be electronic and automated, because it would merely represent automating an otherwise manual activity without accomplishing a different result.  See MPEP 2144.04(III).  A person of ordinary skill in the art would understand how to automate this process, in view of Schwartzkopf which discloses a controller that receives an electronic communication in order to open or close a valve.  Schwartzkopf [0096].
Claim 13 requires for the system of claim 11, the mass or volume measuring element is in electronic communication with a processor.  The processor is configured by executed software loaded from a storage device to send a message representative of a weight of sand within the second vessel to another device.  Claim 14 requires for the system of claim 13, the processor is configured to send the message to a display device for display to a user.  Claim 15 requires for the system of claim 13, the processor is configured to send the message to a user device via a communications interface.
Sarshar’s sand level detector 56 is in communication with a user warning device that warns a user when the sand reaches a predetermined level.  Sarshar Fig. 1, [0048].  The user warning device is the “display device” of claim 14 and the “user device via a communications interface” of claim 15.
It would have been obvious for the signal from sand level detector 56 to be sent via an electronic communication to a processor, with a processor having software used 
Claim 16 requires for the system of claim 1, the multiphase stream is production from a fractured well.  The particulate matter comprises sand and the liquid comprises hydrocarbon and water.
Note that the “multiphase stream,” the “particulate matter” and the “liquid” are material that is worked upon by the claimed apparatus, rather than positively recited structural elements of the device.  See MPEP 2115.  A claim is only limited by positively recited elements, and the inclusion of the material or article worked on by a claimed structure does not impart patentability to the claims.  Id.  Therefore, the prior art corresponds to the claimed invention, as long as it teaches all of the structural features of the claimed device, even if it fails to describe the particulars of the multiphase fluid, particulate matter and liquid.
Sarshar’s multiphase fluid is produced from a petroleum well.  Sarshar [0002].  The particulate matter is sand.  Id. at [0014].  The liquid comprises hydrocarbons and water.  Id. at [0019].
Claim 17 requires that the system of claim 1 further comprises one or more conduits in communication with the first vessel, the second vessel, the third vessel, or any combinations thereof, for conveying gas to a flare system.
In Sarshar, gas line 20 is a conduit that conveys gas from the first separator 2 to a flare.  Sarshar Fig. 1, [0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,070,141; 6,214,092; 5,524,665; 5,173,092; 5,082,556;  2014/0352538; 2004/0182754; 2004/0065628; 2003/0075489.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776